Citation Nr: 0800076	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran had active service from September 1977 to April 
1978, and from October 1979 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The veteran testified at a hearing at the RO before the 
undersigned in September 2007. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant argues that he has an acquired psychiatric 
disorder, to include PTSD, as a result of his service.  With 
regard to the claim for PTSD, a review of the veteran's PTSD 
questionnaire, dated in July 2004, and his September 2007 
hearing transcript, shows that he claims the following 
stressors, all of which allegedly occurred aboard the U.S.S. 
Independence: 1) being called to active duty (for a second 
time) after missing Naval Reserve meetings and assigned to 
duties in a pipe shop, and operating a waste system; 2) being 
knocked out of his bunk on the hangar deck in about November 
1979 after a plane crash that resulted in the death of two 
pilots; 3) being covered with grease, sawdust, and cigarette 
butts in a hazing incident; 4) being forced to descend about 
twelve flights of stairs with an injured ankle while carrying 
boxes; and 5) witnessing two sailors adjacent to his bunk 
injecting an intravenous drug, and another sailor inhaling 
paint fumes.  He further essentially asserted that he had an 
episode of being absent without leave (AWOL) that is evidence 
of his inservice psychiatric symptoms.  

The veteran's service personnel file is not currently 
associated with the claims file.  On remand, an effort should 
be made to obtain this evidence.  

None of the claimed stressors have been verified, and it does 
not appear that an attempt has been made to verify the 
claimed stressors.  The Board further notes that none of the 
claimed PTSD stressors involve combat.  On remand, the RO 
should attempt to verify the claimed stressors with the U.S. 
Army and Joint Services Records Research Center (JSRRC).  See 
generally M21-1MR, III.iv.4.H.29.b, c.; IV.ii.1.D.14.d.  In 
this regard, the Board notes that the veteran has not 
provided dates for the stressors (except for stressor #2), 
and that the RO should determine whether these stressors have 
been described with sufficient detail to warrant an attempt 
at verification.  See M21-1MR, Part IV.ii.1.D.14.d. (noting 
that claimants must provide, at a minimum, a stressor that 
can be documented, the location where the incident took 
place, the approximate date (within a two-month period of 
time) of the incident, and the unit of assignment at the time 
the stressful event occurred).  

The claims file contains the opinion of a psychologist, 
J.L.H., Ph.D., dated in October 2007, which essentially 
asserts that the veteran has PTSD due to his service.  
Conversely, a statement from another psychologist, T.P.T., 
Ph. D., dated in November 2005, asserts that the veteran has 
PTSD, and intermittent explosive disorder, that are related 
to his former employment with U.S. Postal Service (USPS), to 
include a back injury sustained during the performance of his 
duties.  In this regard, reports from Psychology Associates, 
dated in 1999, indicate that the veteran sustained a back 
injury in 1995 while working at the USPS.  

VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  In this case, the veteran has not yet been afforded 
a VA examination.  Given the state of the evidence and the 
nature of the claim, on remand, whether or not any stressors 
are verified, the veteran should be scheduled for an 
examination.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's personnel file.

2.  Attempt to verify the in-service 
stressors.  Specifically, prepare a 
letter asking the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
to provide any available information 
which might corroborate the veteran's 
claimed stressors.  Provide the JSRRC 
with a description of the veteran's 
claimed stressors (i.e., those that have 
been deemed to have been described with 
sufficient detail to warrant an attempt 
at verification), and with copies of the 
veteran's personnel records showing 
service dates, duties, and units of 
assignment.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine his 
correct diagnosis(es), to include whether 
he has PTSD under the criteria as set 
forth in DSM- IV.  The RO should provide 
the examiner with a summary of the 
alleged stressors, as discussed above, as 
well as any evidence pertaining to 
changes in behavior at the time of the 
claimed stressors.   The claims file 
should be provided to the examiner in 
connection with the examination.  All 
necessary studies or tests, including 
appropriate psychological testing and 
evaluation, is to be accomplished.

If, and only if, an acquired psychiatric 
disorder other than PTSD is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the veteran's 
acquired psychiatric disorder was caused 
or aggravated by his service.  

If, and only if, PTSD is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
greater likelihood) that the veteran's 
PTSD was caused or aggravated by his 
service.  If PTSD is diagnosed, the 
examiner must state the stressor(s) 
relied upon to support the diagnosis, and 
the examiner must discuss any documented 
behavior changes following the alleged 
in-service incidents.  The examiner 
should also discuss the significance, if 
any, of the veteran's post-service 
history of a back injury in about 1995, 
while working at the U.S. Postal Service.  

The report of examination should include 
the complete rationale for all opinions 
expressed.

4.  Readjudicate the claim.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



